The opinion of the Court was delivered by
Knox, J.
Had the defendant shown title in him self to donation tract No. 1986, the decision of the cause would have turned upon the question whether the land in controversy was within the lines of that survey, and if so, whether the plaintiff below had acquired title by the statute of limitations.
The defendant, however, showed no title, and the first possession gave the better right. This was indisputably in the plaintiff. He and those under whom, he claimed had the actual possession of what was called the gore, the subject of dispute, for many years before the defendant entered.
This possession of the plaintiff was sufficient to protect him against all but the owner of the legal title. The defendant was a trespasser, and could not gainsay the plaintiff’s right.
That a naked possession is sufficient to recover in ejectment against one who has put the plaintiff out without title, is fully established by the cases of Woods v. Lane, 2 Ser. & R. 57, and Hoey v. Furman, 1 Barr 295.
Judgment affirmed.